Order entered September 4, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00420-CR

                           DANNY RAY TEMPLETON, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F12-70535-I

                                           ORDER
         The Court has before it appellant’s motion for extension of time to file a motion for

rehearing. The opinion in this case was issued on July 29, 2014, making appellant’s motion for

rehearing due by August 28, 2014.       See TEX. R. APP. P. 49.5.     Appellant’s motion was

postmarked on August 28, 2014. Thus, it was timely filed. See TEX. R. APP. P. 9.2(b)(2)(A).

We GRANT appellant’s motion for extension of time to file a motion for rehearing.

         We ORDER appellant to file his motion for rehearing on or before October 6, 2014.

         We ORDER the Clerk of the Court to send a copy of this order to Danny Ray

Templeton, TDCJ No. 1917256, Tulia Transfer Facility, 4000 Highway 86 West, Tulia, Texas.

79088.

                                                     /s/   DAVID LEWIS
                                                           JUSTICE